Name: Commission Regulation (EC) No 1138/2001 of 8 June 2001 concerning the issue of A licences for the import of garlic
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  trade;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1138Commission Regulation (EC) No 1138/2001 of 8 June 2001 concerning the issue of A licences for the import of garlic Official Journal L 154 , 09/06/2001 P. 0015 - 0015Commission Regulation (EC) No 1138/2001of 8 June 2001concerning the issue of A licences for the import of garlicTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1047/2001 of 30 May 2001 introducing a system of import licences and certificates of origin and establishing the method for managing the tariff quotas for garlic imorted from third countries(1),Whereas:(1) Article 8(1) of Regulation (EC) No 1047/2001 provides that if quantities covered by applications for A licences exceed the quantities available, the Commission is to fix a simple reduction percentage and suspend the issue of such licences covered by subsequent applications.(2) Quantities applied for on 4 and 5 June 2001 under Article 4(1) of Regulation (EC) No 1047/2001 for products originating in all third countries other than China and Argentina exceed the quantities available. The extent to which A licences can be issued, and whether the issue of those licences should be suspended for any subsequent applications, should therefore be determined,HAS ADOPTED THIS REGULATION:Article 1A import licences covered by applications under Article 1(1), of Regulation (EC) No 1047/2001 for products originating in all third countries other than China and Argentina on 4 and 5 June 2001 and forwarded to the Commission on 6 June 2001 shall be issued, with the entry referred to in Article 1(2) of that Regulation, at the rate of:- 8,751 % of the quantitiy applied for, for traditional importers,- 0,691 % of the quantitiy applied for, for new importers.Article 2Issue of the import licences covered by applications under Regulation (EC) No 1047/2001 for products originating in all third countries other than China and Argentina is hereby suspended for applications lodged from 5 June to 3 September 2001.Article 3This Regulation shall enter into force on 9 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 145, 31.5.2001, p. 35.